Serial: 115042
                         IN THE SUPREME COURT OF MISSISSIPPI

                                      No. 2003-CA-02457-SCT


BETHANY WOOTEN, A MINOR, BY AND                                                                Appellant
THROUGH HER PARENTS, NEXT
FRIENDS, AND GUARDIANS, BETTY
WOOTEN AND CHARLES WOOTEN

v.

MISSISSIPPI FARM BUREAU                                                                         Appellee
INSURANCE COMPANY

                                                ORDER


¶1.     This cause comes on this day on the sua sponte motion of the Court to dismiss this appeal without

prejudice, and the Court, having considered the same, finds as follows:

¶2.     1.      Appellant Bethany Wooten appeals from an order of the Marion County Chancery Court

which denied Wooten's motion for summary judgment as a matter of law in Wooten's claim for damages

under her insurance contract with Appellee Mississippi Farm Bureau Insurance Company.

¶3.     2.      In light of the fact that Wooten's claim for damages remained pending in the trial court, the

trial court's order denying Wooten's motion for summary judgment is interlocutory and, therefore, not

appealable.

¶4.     3.      Mississippi Rule of Appellate Procedure 5 provides the appropriate procedure for seeking

permission to appeal interlocutory orders.

¶5.     4.      Wooten did not act in compliance with the Rule in that she never petitioned the trial court

or this Court for permission to bring a Rule 5 interlocutory appeal, and the question presented in this case
does not compel the Court's suspension of the procedural requirements of Rule 5(a) to allow an

interlocutory appeal.

¶6.      For these reasons, the Court finds that this appeal should be dismissed for lack of an appealable

order.

¶7.      IT IS, THEREFORE, ORDERED that this appeal is dismissed without prejudice.

¶8.      SO ORDERED, this the 24th day of August, 2004.




                                         /s/ William L. Waller, Jr.
                                         WILLIAM L. WALLER, JR., PRESIDING JUSTICE
                                         FOR THE COURT



     EASLEY, J., CONCURS IN RESULT ONLY.                           DIAZ AND GRAVES, JJ., NOT
PARTICIPATING.




                                                    2